Title: From Thomas Jefferson to Thomas Mann Randolph, 25 January 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Jan. 25. 98.
          
          Yours of the 13th. came to hand yesterday, and relieves my anxiety as to the health of the family. I thank you for your interference at Monticello & Shadwell. I had directed the managers at both to apply to you  for your counsel when at a loss, and have only been prevented by the state of your health from asking a more onerous attention. George needs to be supported & Page to be moderated. Davy and John also to be questioned as to their progress in the execution of my written instructions. Richardson (whom I expect here daily) wrote me word he had hired 3. hands for me, & expected to get some more. they are to work with John. you will of course take Isaac when you please. I expect some new tools I have sent on for George will be in Richmond by the time you get this. as soon as smith George recieves them, Isaac is to have his anvil, vice and beak iron, as also the large new bellows nearly finished when I left home.I must get you to write a line to Bates, & send Jupiter with it to bring me a certain answer from him whether I am to depend on him for my flooring plank. you will be so good as to send on the answer by post. I am uneasy about it, as I have never heard from him in answer to my letter, inclosing him the bill of the plank. George should be hurried to get his tobacco down. I have never learned whether he & Page have delivered all their wheat & how much. good tobo. sells here at 13. D. flour 8½. wheat 1½. but as yet only the millers have bought. the river is now opening & the merchants will be coming to market. however their distresses will repress their purchases. the winter has been very dry here. I find my position in the center of the town makes my thermometrical observations so fallacious, that I have ceased to take them. but I shall be able to get proper ones from mrs Rittenhouse. I shall therefore be glad of the continuance of yours, a post-office will be established at Milton in April, and mr Watson will be the postmaster. he spoke to me first. it would be established there now, but that the rider asked an unconscionable allowance for stopping. if a good person in our neighborhood could be got to undertake the Fredericksburg post, the postmaster would be glad of it. 330. D. are given for the present year. the newspapers will keep you informed of the occupations of Congress. there are some interesting debates going on on the subject of foreign intercourse. we shall lose the question however, as they have a small majority. Blount’s affair will come on next. we are entirely uninformed officially of the state of our negociation at Paris. we suspect the paragraphs from Boston to be in a considerable degree fabricated. there are some private letters here from Paris as late as Nov. 3. from these we might conjecture that tho’ France will not arrange with us on the principles of our government, that still they will leave it to us to declare war. but all this is so uncertain that I keep my own opinion unformed. perhaps something will depend on the question whether peace will be made this winter between England & France. if it is not, I do not think they will declare war against us. if peace take place between  them, perhaps they may be willing we should feel that we are not entirely out of their reach. my warmest love to my dear Martha. remind the children of me. Adieu affectionately.
        